DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group V (claims 25-31) in the reply filed on 06/30/2022 is acknowledged.


Claim Objections
Claim 31objected to because of the following informalities:  Claim 31 recites the limitations “the release of said puncture element,” in line 9.  It is suggested the limitations be amended to read --a release of a puncture element--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doshi (WO 2016/130109 A1) in view of Holloway (US 2008/0251530 A1).

Referring to claim 25.  Doshi discloses a medicament dispenser (100; Figure 1) for delivering a medicament to a user (articles can be dispensed from the dispenser 100), the medicament dispenser (100) comprising:
one or more internal storages for storing one or more medicaments (Dispenser 100 may be capable of storing and administering any number and/or type of drugs; Para. [0008] lines 11-13);
a dispensing unit (104; Dispenser 100 may be capable of dispensing any type of drug; Para. [0008] lines 6-7) configured to access said one or more internal storages (internal storage area of dispenser) and dispense the medicament based on a predefined dispensing protocol (Dispenser 100 may administer a drug contained within dispenser 100 at the appropriate time, in the appropriate amount, and to the appropriate person based on instructions used to program dispenser 100 such that dispenser 100 operates based on those instructions; Para. [0008] lines 2-6);

a control unit (processor 102; Figure 1) comprising a user recognition unit (ID mechanism 108), adapted to collect user authentication data (Identifier mechanism 108 may identify a person attempting to access the drug, determine whether the person is the patient to whom the drug was prescribed, and allow access to the drug if the patient is identified (e.g., if a fingerprint received matches a fingerprint of the patient) and if it is time for the patient to take the drug; Para. [0017]), and a communication module (the dispenser may include one or more processors in communication with a server that is accessible to one or more doctors capable of prescribing drugs; Para. [0007]) 
configured to send and receive said user authentication data and a delivery control data associated with said predefined dispensing protocol to and from a remote server (the identifier mechanism may be a biometric scanner, such as a fingerprint scanner, and if the patient is alerted that it is time to take their medication, the timer may provide the alert, the patient may provide their fingerprint using the identifier mechanism, and the dispenser may provide the appropriate amount of the drug if the fingerprint is identified as the patient's fingerprint; Para. [0007]); and 

a destruction system for destruction of the medicaments (controller prevent the administration of the drug beyond its expiration date; Para. [0016]); 

wherein said control unit (102) is configured to enable or disable said dispensing unit based on said user authentication data and said delivery control data (the dispenser delivers medication to the correct user at a correct specified time; Para. [0007]).

Doshi does not disclose comprising a destruction system for destruction of the medicaments.
	Holloway discloses a device for pill dispensing (10; Figure 2) wherein a destruction system (22; neutralizing device) for destruction of the medicaments (Upon detection of the interrupt in the conductor 42, the microcontroller 34 sends a signal to the neutralizing device 22 causing the neutralizing device 22 to destroy or render the contents of the dispenser impotent; Para. [0037]).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Doshi to include a destruction system for destruction of the medicaments as taught by Holloway because the medicaments in the dispenser can be properly disposed off or rendered inert upon tampering. 

Referring to claim 26.  Holloway discloses a device for pill dispensing (10; Figure 2) 
wherein said destruction system (22; neutralizing device) is activable by said control unit (18; the circuit opens and the microcontroller 34 detects an interrupt in the sensor 20; Para. [0037]) to destroy the medicaments upon reception of a service destruction order (destroy or render the contents of the dispenser impotent; Para. 0037] from the remote server (information can be relayed to the microprocessor the communication module of Doshi).

Referring to claim 27.  Holloway discloses a device for pill dispensing (10; Figure 2) 
wherein said destruction system (22; neutralizing device) is associated with an internal electric circuit configured to detect a local attempt of forcing the medicament dispenser to access the internal storage, wherein said destruction system is activated to destroy the medicaments if such attempt is detected 
(the sensor 20 consists of a conductive loop 40 encasing the dispenser 10. As shown, the dispenser 10 is wrapped with a thin conductor 42. One end of the conductor 42 connects to ground G, the other connects to the microcontroller 34 and to the power supply 36. The microcontroller 34 is programmed to cause an interrupt on a change in the conductivity of the sensor 20. The conductor 42 is designed to break if the container 12 is broken or cut. When the conductor 42 is broken, the circuit opens and the microcontroller 34 detects an interrupt in the sensor 20. Upon detection of the interrupt in the conductor 42, the microcontroller 34 sends a signal to the neutralizing device 22 causing the neutralizing device 22 to destroy or render the contents of the dispenser impotent. Para. [0037]).

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Doshi (WO 2016/130109 A1) in view of Holloway (US 2008/0251530 A1) and further in view of Ortenzi (US 2011/0226817 A1).

Referring to claim 28.  Doshi in view of Holloway discloses destruction system comprising neutralizing device (22).
Doshi in view of Holloway do not disclose the destruction system comprises a reservoir disposed within the internal storage.
Ortenzi discloses a method for managing use of medicaments (Figure 2) wherein
a destruction system (consisting of member 154 and 156; Para. [0064]) comprises a reservoir (160) disposed within the internal storage (interior of container), said reservoir (160) having frangible walls (seal 154) and containing a medicament-neutralizing agent (may comprise a emetic (e.g., apomorphine, syrup of ipecac, etc.), a taste deterring additive (e.g., capsaicin, denatium, etc), Para. [0058]).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Doshi in view of Holloway to include the destruction system comprising a reservoir disposed within the internal storage wherein said reservoir having frangible walls and containing a medicament-neutralizing agent as taught by Ortenzi because the reservoir can release a product into the medicament container to render the medication inert upon sensing tampering thus preventing unauthorized use.

Referring to claim 29.  Ortenzi discloses a method for managing use of medicaments (Figure 2) 
further comprising a puncher element (release mechanism; Para. [0014]) configured to break, when activated, said frangible walls, said reservoir being arranged within said internal storage such that upon breakage of said frangible walls said medicament-neutralizing agent is released within the internal storage (In any case, the release mechanism may interact with the seal(s) such that the seal(s) is disabled or opened in at least some fashion, such as where at least part of one or more of the seals is removed, punctured, bursts, disintegrates, cut, torn, popped, melted, opened, broken, ruptured, or any combination thereof; Para. [0014]).


 Allowable Subject Matter

Claims 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 31 would be allowable if rewritten to overcome the claim objections cited above, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651